DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with L. Roman Rachuba (75,180) on January 4, 2021.
The application has been amended as follows: 
Claim 9: An apparatus for manufacturing an electrode sheet including an electrode layer on both surfaces of a current collecting foil, the apparatus comprising: 
an original sheet feeding part configured to feed out an original electrode sheet including an unfinished electrode layer on each of the surfaces of the current collecting foil; 
a press roll pair including an inner roll and an outer roll and configured to contact with the original electrode sheet from both sides, the original electrode sheet being fed out from the original sheet feeding part, to form the unfinished electrode layers into electrode layers; 
an electrode sheet receiving part configured to receive the electrode sheet having passed through the press roll pair; and 

wherein the original sheet feeding part, the press roll pair, and the electrode sheet receiving part are placed in a positional relationship such that the original electrode sheet and the electrode sheet are to be wound on one of the rolls of the press roll pair, and
 the rolls of the press roll pair are driven by the driving part to rotate such that a moving speed of a cylindrical surface of the outer roll is higher than a moving speed of a cylindrical surface of the inner roll, the inner roll being placed in a position where the original electrode sheet and the electrode sheet are wound on the inner roll corresponding to the other roll, and 
the driving part is configured to set the moving speed of the cylindrical surface of the outer roll within a range of 1.03 to 1.05 times higher than the moving speed of the cylindrical surface of the inner roll.
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups I-II, as set forth in the Office Action dated December 9, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is entirely withdrawn. Claim 9, directed to an apparatus for manufacturing an electrode sheet, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed December 23, 2020, with respect to amended Claims 1 and 9 have been fully considered and are persuasive. The rejection of Claims 1 and 9 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include all of the limitations set forth in Claim 2. Claim 2, which was previously dependent on Claim 1, had been indicated as allowable subject matter in the prior Office Action dated October 14, 2020. Thus, refer to the Office Action dated October 14, 2020 for the statement of reasons for allowance. 
Claims 3, 5, and 7 are dependent on Claim 1 and therefore are allowable for the reasons set forth in the prior Office Action dated October 14, 2020.
Claim 9 requires substantially the same claim limitations as Claim 1 and therefore is allowable for the reasons set forth in the prior Office Action dated October 14, 2020.
Claims 11, 13, and 15 are dependent on Claim 9 and therefore are allowable for the reasons set forth in the prior Office Action dated October 14, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 4, 2021
 
/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
January 7, 2021